•



                                                                                           FILED
                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA                              MAR 14 2011
                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                    Courts for the District of Columbia
    James David Nanney,                             )
                                                    )
                    Plaintiff,                      )
                                                    )
            v.                                      )       Civil Action No. 11-0315 (UNA)
                                                    )
    RBC Ministries,                                 )
                                                    )
                    Defendant.                      )


                                        MEMORANDUM OPINION

            In what the Court has construed as a motion, plaintiff, a prisoner at the Brown Creek

    Correctional Institution in Polkton, North Carolina, seeks a court order to compel prison officials

    to release a certified copy of his trust fund account statement so that he may comply with this

    Court's Order of February 8, 2011. Because the complaint fails to provide a basis for federal

    court jurisdiction, the Court will instead dismiss this action. See Fed. R. Civ. P. 12(h)(3)

    (requiring the court to dismiss an action "at any time" it determines that subject matter

    jurisdiction is wanting).

            The subject matter jurisdiction of the federal district courts is limited and is set forth

    generally at 28 U.S.c. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

    only when a "federal question" is presented or the parties are of diverse citizenship and the

    amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

    plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

           Plaintiff sues an entity located in Grand Rapids, Michigan, for "fraud, lieing [sic] and

    robbery of a Bible." Compi. at 1. He "want [s] a federal order to take all of RBC Ministries
•




    proptery [sic]." Id. The complaint neither presents a federal question nor provides a basis for

    diversity jurisdiction because no amount in controversy is pled. A separate Order accompanies

    this Memorandum Opinion.




    March ~, 2011




                                                    2